DETAILED ACTION
Claims 45-64 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application GB 1710332.6, filed on June 28, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
All FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to 
FIG.5 is objected to for failing to comply with 37 CFR 1.84(i), which requires that words appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side.  Note, from 37 CFR 1.84(f), that the top of the sheet is regarded as one of the shorter sides.  Please rotate “Source B: 16 x 8-bit elements” 180 degrees.
FIG.6 is objected to because of the following minor informalities:
Please remove the broken line behind the text “512-BIT VECTOR LENGTH” (see FIG.7A for desired result).  While the text can still be read, the line is distracting.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 45 is objected to because of the following informalities:
In line 6, replace the first “and” with --a--.
Claim 56 is objected to because of the following informalities:
In lines 4-5, replace “register wherein” with --register, and wherein--.
Claim 59 is objected to because of the following informalities:
It appears that the last paragraph could be deleted because this limitation already appears in claim 57, lines 6-7.
Claim 61 is objected to because of the following informalities:
In line 4, replace the first “and” with --a--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 57, line 2, “the matrix multiply operation”, which could refer to that in claim 45 or to the second matrix multiply operation in claim 56.  Applicant could, for instance, insert --wherein the matrix multiply operation is a first matrix multiply operation, and-- after the comma in line 1 of claim 56, and make appropriate changes to claim 57.
In claim 57, line 8, “the square matrix of result data elements”.  There are two square matrices of data elements previously set forth (claim 45, and claim 56 (second square matrix).
In claim 59, both instances of “the first square matrix of data elements”.  Should “square” be deleted?
Claims 58-59 are indefinite due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45-53 and 60-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The examiner notes that claim 45 is directed to a statutory category of invention (step 1 of the subject matter eligibility test illustrated 
Under step 2A (prong 1), claim 45 recites performing dot products between matrix rows and columns to carry out matrix multiplication to generate a square matrix result (claims 47 recites further math, i.e., accumulation).  This falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under step 2A (prong 2), the judicial exception is not integrated into a practical application.  The additional elements including vector/packed registers to store source and result data, and a decoder for decoding an instruction to trigger performance of the math are generic, well-known vector processor components.  Thus, applicant is merely including an instruction to implement an abstract idea while linking the idea to a non-particular (generic) vector machine.  No improvement in the machine or to another technology/field is evident.  As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Finally, under step 2B of the test, the additional elements do not amount to significantly more than known components in a conventional vector machine to store source and result data, and to decode and execute an instruction to perform a desired operation.  The examiner notes that 4+-element registers are very common in the art (examples, of which there are many, are shown in at least some of the prior art of record).  Consequently, the claim is not patent-eligible as currently worded.  All other claims further expand on the math performed and/or do not set forth additional elements that integrate the abstract idea into a practical application or amount to significantly more.
Claims 62-64 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 62-63 are directed to software per se (computer program), and claim 64 encompasses transitory-only media (e.g. a carrier wave).  The examiner notes, in claim 64, that the medium may be transitory while the computer program itself is static/permanent, i.e., non-transient.  Thus, claim 64 covers a carrier wave transmitting a static, unchanging program (stored in non-transient fashion).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45, 47-48, 50-52, 56, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginzburg et al., U.S. Patent Application Publication No. 2011/0153707 A1 (herein referred to as Ginzburg).
Referring to claim 45, Ginzburg has taught apparatus comprising:
a) register storage circuitry having a plurality of registers (see FIG.1, register file 134), each register to store at least four data elements (see FIG.3, which shows example 512-bit registers which store sixteen 32-bit elements);
b) decoder circuitry (see FIG.2, decoder 128) responsive to a matrix multiply instruction to generate control signals (see the abstract and paragraph [0019].  A single instruction carries out , wherein the matrix multiply instruction specifies in the plurality of registers:
b1) a first source register (see paragraph [0019], and note the instruction specifies register ‘A’.  From FIG.4, ‘A’ comes from register file 134 and holds a 4x4 matrix as shown in FIG.3), and
b2) second source register (see paragraph [0019], and note the instruction specifies register ‘B’.  From FIG.4, ‘B’ comes from register file 134 and holds a 4x4 matrix as shown in FIG.3), and
b3) a destination register (see paragraph [0019], and note the instruction specifies register ‘C’.  From FIG.4, ‘C’ is a register in the register file 134 and holds a 4x4 matrix as shown in FIG.3); and
c) data processing circuitry responsive to the control signals to perform a matrix multiply operation comprising:
c1) extracting a first matrix of data elements from the first source register (see FIG.5 and paragraph [0036].  The ‘A’ elements are extracted);
c2) extracting a second matrix of data elements from the second source register (see FIG.5 and paragraph [0036].  The ‘B’ elements are extracted);
c3) performing plural dot product operations to generate a square matrix of result data elements, wherein each dot product operation acts on a respective row of the first matrix of data elements and a respective column of the second matrix of data elements to generate a respective result data element of the square matrix of result data elements (see FIG.5 and paragraphs [0019] and [0036].  A dot product is performed ; and
c4) applying the square matrix of result data elements to the destination register (see FIGs.4-5.  A square matrix result is added to the square matrix in the destination register).
Referring to claim 47, Ginzburg has taught the apparatus of claim 45, wherein applying the square matrix of result data elements to the destination register comprises accumulating the square matrix of result data elements with a previously stored square matrix of result data elements stored in the destination register (see FIGs.4-5).
Referring to claim 48, Ginzburg has taught the apparatus of claim 45, wherein each data element of the first matrix of data elements and each data element of the second matrix of data elements has a source element bit length which is equal to a result element bit length of each data element of the square matrix of result data elements (see FIG.3 and paragraph [0019].  All source and result elements are the same size (sixteen 32-bit elements). 
Referring to claim 50, Ginzburg has taught the apparatus of claim 45, wherein the matrix multiply instruction specifies a dimension of the square matrix of result data elements (this is inherent.  The instruction to carry out the operation of paragraph [0019] specifies to the system that a 4x4 matrix is to be produced such that sixteen 32-bit elements are stored in register ‘C’). 
Referring to claim 51, Ginzburg has taught the apparatus of claim 45, wherein the data elements of the first matrix of data elements, the data elements of the second matrix of data elements, and the result data elements are floating point values (see paragraph [0019]). 
Referring to claim 52, Ginzburg has taught the apparatus of claim 45, wherein the data elements of the first matrix of data elements, the data elements of the second matrix of data elements, and the result data elements are integer values (see paragraph [0019]).
Referring to claim 56, Ginzburg has taught the apparatus of claim 45, wherein the destination register has a storage capacity accommodating at least eight data elements (see FIG.3) and to store at least a second square matrix of result data elements (multiple 2x2 matrices are stored in the same register as part of a 4x4 matrix multiplication), wherein the data processing circuitry is responsive to the control signals to apply the square matrix of result data elements to a first portion of the destination register (the first 2x2 matrix result would be in a first portion of the 512-bit register) wherein the data processing circuitry is further responsive to the control signals to perform a second matrix multiply operation to generate the second square matrix of result data elements and to apply the second square matrix of result data elements to a second portion of the destination register (the second 2x2 matrix result would be in a second portion of the 512-bit register). 
Claim 61 is rejected for similar reasons as claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 49, 53, and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of the examiner’s taking of Official Notice.
Referring to claim 46, Ginzburg has taught the apparatus of claim 45, but has not taught wherein applying the square matrix of result data elements to the destination register comprises storing the square matrix of result data elements in the destination register.  Instead, Ginzburg has taught accumulation of AxB with C, which is in the destination register.  However, storage of AxB without accumulation with C is not patentable for multiple reasons:
First, a matrix multiply instruction without accumulation is known in the art, and is useful when accumulation is not needed.  In addition, eliminating a step or element and its function is a routine expedient (see MPEP 2144.04(II)).  Where only the common operation of matrix multiplication is desired, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginzburg to remove the accumulation and/or to implement a known matrix multiply instruction without accumulation.
Alternatively, it is known in the art to initialize an accumulator to zero, such that the very first time an accumulation is performed, the stored value is the pre-accumulated result.  This allows for a pure accumulation.  In other words, one of skill in the art would have recognized that C would be initially set to all zeros, and when the first matrix multiply w/ accumulation instruction is performed, the square matrix result would be stored in the destination because adding it to all zeros would not change the square matrix.
As such, in either case above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginzburg such that applying the square matrix of result data elements to the destination register comprises storing the square matrix of result data elements in the destination register.
Referring to claim 49, Ginzburg has taught the apparatus of claim 45, but has not taught wherein each data element of the first matrix of data elements and each data element of the second matrix of data elements has a source element bit length which is different from a result element bit length of each data element of the square matrix of result data elements.  However, the examiner first notes that it is known in the art to multiple matrices of different dimensions to arrive at a square matrix.  It is also known that multiplying two N-bit values results in a 2N-bit value.  In addition, changing the size of inputs/outputs qualifies as a routine expedient that does not to the level of being a patentable distinction (see MPEP 2144.04(IV)(A)).  Ginzburg has taught 512-bit registers and one could choose to configure values of any size within these registers.  For instance, a 4x8 matrix could be multiplied with an 8x4 matrix to result in a 4x4 matrix.  With 512-bit registers, all 32 elements of an input matrix could be held in one register if each element is 16 bits in length.  So if a 4x8 matrix of 16-bit elements is multiplied by an 8x4 matrix of 16-bit elements, the result would be a 4x4 matrix of 32-bit elements, which fits in a single register as previously discussed.  Multiplying matrices of different dimensions and sizes allows for increased flexibility, and it can be done with no additional registers in Ginzburg.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginzburg such that each data element of the first matrix of data elements and each data element of the second matrix of data elements has a source element bit length which is different from a result element bit length of each data element of the square matrix of result data elements.
Claim 53 is rejected for similar reasons as claim 49.  That is, the first and second matrices could be 4x8 and 8x4 matrices.
Referring to claim 62, Ginzburg has taught an instruction execution environment corresponding to the apparatus according to claim 45.  Ginzburg has not taught a virtual machine computer program comprising program instructions to control a host data processing apparatus to provide the instruction execution environment.  However, a virtual machine program stored on a non-transitory computer-readable medium is known in the art.  When executed, it allows one to emulate a particular environment within another environment.  This allows, for instance, a single physical computer to be used in place of separate physical computers for each desired environment, which could save cost and space.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginzburg to include a non-transitory medium storing a virtual machine computer program comprising program instructions to control a host data processing apparatus to provide the instruction execution environment.
Claims 63-64 are rejected for similar reasons as claim 62.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg in view of Kozyrakis, “Lecture 14: Vector Processors”, Stanford University, 2009.
Referring to claim 54, Ginzburg has taught the apparatus of claim 45, but has not taught wherein the decoder circuitry is further responsive to a configuration instruction to generate configuration control signals, wherein the configuration instruction specifies a maximum vector length, and the data processing circuitry is responsive to the configuration control signals to constrain subsequent matrix multiply operations such that a total size of the result data elements does not exceed the maximum vector length.  However, Kozyrakis has taught setting a maximum vector length (number of elements).  This causes subsequent operations to operate on no more elements than the maximum.  See p.19.  This is useful when there are less than the maximum number of elements to operate on and can apply to any operation in the program.  As an example, the vector length could be set to 16 prior to all matrix multiply instructions and the operation would be no different than disclosed (and no matrix multiply would generate more than 16 elements.  Yet, by allowing the system to set the maximum, flexibility would be increased.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginzburg such that the decoder circuitry is further responsive to a configuration instruction to generate configuration control signals, wherein the configuration instruction specifies a maximum vector length, and the data processing circuitry is responsive to the configuration control signals to constrain subsequent matrix multiply operations such that a total size of the result data elements does not exceed the maximum vector length.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg, alone, or, alternatively, over Ginzburg in view of Kozyrakis.
Referring to claim 55, Ginzburg has taught the apparatus of claim 50, but has not taught wherein a storage capacity of the destination register is capable of storing more than one square matrix of result data elements having the dimension specified in the matrix multiply instruction.  However, this is not patentable for multiple reasons:
First, while Ginzburg has taught a 4x4 matrix multiply instruction, any size matrix multiply instruction could be implemented to flexibly allow for different 
Alternatively, Kozyrakis has taught a register to indicate an element size.  See p.27.  This flexibly allows the system to operate on different sized values in the same 512-bit register.  As such, one could perform the 4x4 matrix multiple of Ginzburg on not just 32-bit elements, but on 16-bit elements, for instance, and this would only take up 256 bits of the register.  This would mean that the register is capable of storing multiple 4x4 matrices of 16-bit elements.  Again, being capable is different from positively doing something.
As such, in either case above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginzburg such that a storage capacity of the destination register is capable of storing more than one square matrix of result data elements having the dimension specified in the matrix multiply instruction.

---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45, 56-58, and 60-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al., U.S. Patent Application Publication No. 2006/0101245 A1 (herein referred to as Nair).
Referring to claim 45, Nair has taught apparatus comprising:
a) register storage circuitry having a plurality of registers (see FIG.2, register file 220), each register to store at least four data elements (see FIGs.2-3; each MRx-y register is to store at least four byte-size elements);
b) decoder circuitry (see paragraph [0029], which refers to instruction decoding by an inherent decoder circuit) responsive to a matrix multiply instruction (TABLE 1, MMUL) to generate control signals (see FIG.4 of FIG.5 and the descriptions thereof), wherein the matrix multiply instruction specifies in the plurality of registers:
b1) a first source register (see FIG.4, field Mx_index, which points to the first element of the matrix, which is in a register.  Thus, the register holding the first element is identified.  Alternatively, instead of the register identifier being in the instruction itself, it may be in a configuration register (FIG.6, Mx_index), which is identified by the instruction (see paragraph [0062])), and
second source register (see FIGs.4 and 6, field My_index, which points to the first element of the second matrix, and similarly to Mx_index, locates the register with the second matrix (or a portion thereof)), and
b3) a destination register (see FIGs.4 and 6, Md_index or Md_base.  This specifies the register to which the result matrix will be stored); and
c) data processing circuitry responsive to the control signals to perform a matrix multiply operation comprising:
c1) extracting a first matrix of data elements from the first source register (to perform matrix multiplication in step 750 (FIG.7), elements from at least the first source register are inherently extracted);
c2) extracting a second matrix of data elements from the second source register (to perform matrix multiplication in step 750 (FIG.7), elements from at least the second source register are inherently extracted);
c3) performing plural dot product operations to generate a square matrix of result data elements, wherein each dot product operation acts on a respective row of the first matrix of data elements and a respective column of the second matrix of data elements to generate a respective result data element of the square matrix of result data elements (see TABLE 1, MMUL, which shows a dot product calculation.  Note that also that variables i, j, and n are generic and can take on any values such that any sized matrix, including a square matrix, can be operated on or generated (paragraph [0042]) as a result of multiplication.  For instance, from FIG.3, a first matrix could be a 2x2 matrix of halfwords (H) which are stored in 64-bit MR0, which maps to MR0-1 and MR0-0, which are each 32-bit physical registers.  If this is multiplied by a second matrix, which ; and
c4) applying the square matrix of result data elements to the destination register (see FIG.7, step 770).
Referring to claim 56, Nair has taught the apparatus of claim 45, wherein the destination register has a storage capacity accommodating at least eight data elements (see FIG.3 and note a given register can store eight bytes or sixteen nibbles) and to store at least a second square matrix of result data elements (from FIG.3, MRn can store a result matrix of sixteen 4-bit nibbles.  A 4x4 matrix is a collection of four 2x2 matrices.  Thus, MRn can store multiple result 2x2 matrices (one of which is a second square matrix) that make up a 4x4 result matrix.  Larger matrices of larger elements may span a number of registers), wherein the data processing circuitry is responsive to the control signals to apply the square matrix of result data elements to a first portion of the destination register (the first 2x2 matrix result would be in a first portion of MRn) wherein the data processing circuitry is further responsive to the control signals to perform a second matrix multiply operation to generate the second square matrix of result data elements and to apply the second square matrix of result data elements to a second portion of the destination register (the second 2x2 matrix result would be in a second portion of MRn).
Referring to claim 57, Nair has taught the apparatus of claim 56, wherein the data processing circuitry is responsive to the control signals to perform the matrix multiply operation as a first matrix multiply operation comprising: extracting the first matrix of data elements from a first portion of the first source register (see FIG.3, e.g. MR0, which could store sixteen 4-bit elements (which is a first 4x4 matrix).  Four elements forming a 2x2 ; extracting the second matrix of data elements from a first portion of the second source register (see FIG.3, e.g. MR1, which could also store sixteen 4-bit elements (which is a second 4x4 matrix).  Four elements forming a 2x2 submatrix are extracted); and applying the square matrix of result data elements to a first portion of the destination register (a square matrix resulting from dot product related to these elements would be stored in a first portion of a destination register, e.g. MRn); and wherein the data processing circuitry is responsive to the control signals to perform the second matrix multiply operation comprising: extracting the first matrix of data elements from a second portion of the first source register (four more elements are extracted from MR0); extracting the second matrix of data elements from a second portion of the second source register (four more elements are extracted from MR1); and applying the square matrix of result data elements to the second portion of the destination register (a square matrix resulting from dot product related to these elements would be stored in a second portion of MRn).
Referring to claim 58, Nair has taught the apparatus of claim 57, wherein the data processing circuitry is further responsive to the control signals to perform at least one further matrix multiply operation to generate at least a further square matrix of result data elements (with a 4x4 matrices being multiplied, there is generation of four 2x2 matrices; thus, further multiplies must occur in addition to those set forth in claim 57).
Referring to claim 60, Nair has taught the apparatus of claim 45, wherein the matrix multiply instruction further specifies at least one of: a third source register, and wherein the matrix multiply operation comprises extracting the first matrix of data elements from the first source register and the third source register; a fourth source register, and wherein the matrix multiply operation comprises extracting the second matrix of data elements from the second source register and the fourth source register; and a further destination register, and wherein the matrix multiply operation comprises applying the square matrix of result data elements split between the destination register and the further destination register (in each of the above cases, the instruction specifies as many registers as needed to hold the matrices to be multiplied/generated.  As an example, the identification of the registers holding the first matrix is a function of the values of the fields Mx_index, col, and row (e.g. FIG.4), and the size of the elements the instruction is manipulating (see FIG.3 and paragraphs [0042]-[0048]).  For example, using the same example as in the rejection of claim 45, the first matrix is four halfwords.  Only two halfwords fit into a single MRx-y register.  Thus, to store the first 2x2 matrix, two registers MR0-1 (e.g. first register) and MR0-0 (e.g. third register) are required (the first matrix is split among these two registers).  And, both of these will be specified via the combination of various parameters of the instruction (that is, knowing the index, the number of rows and columns, and the size of the data, it is known which registers to access for the operation)).
Claim 61 is rejected for similar reasons as claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of the examiner’s taking of Official Notice.
Referring to claim 62, Nair has taught an instruction execution environment corresponding to the apparatus according to claim 45.  Nair has not taught a virtual machine computer program comprising program instructions to control a host data processing apparatus to provide the instruction execution environment.  However, a virtual machine program stored on a non-transitory computer-readable medium is known in the art.  When executed, it allows one to emulate a particular environment within another environment.  This allows, for instance, a single physical computer to be used in place of separate physical computers for each desired environment, which could save cost and space.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nair to include a non-transitory medium storing a virtual machine computer program comprising program instructions to control a host data processing apparatus to provide the instruction execution environment.
Claims 63-64 are rejected for similar reasons as claim 62.

Examiner Note
For brevity, the examiner has not considered all dependent claims with respect to Nair.  However, this is not an indication that they are allowable over Nair.  Should applicant amend to overcome Ginzburg by introducing new limitations or forming a combination of claims not yet considered by the examiner, the examiner will reject the dependent claims with respect to Nair at that time, where possible.  Any new dependent claim rejections based on Nair will be necessitated by applicant's amendment to overcome Ginzburg.  The examiner is not required to 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rubinoff, “Advances in Computers”, has taught multiplying matrices by storing all matrix rows in one register and all columns of another matrix in a second registers, performing multiplication and addition.
Gopal, 9,960,917, has taught a matrix multiply accumulate instruction where an 8x8 byte matrix is stored in a source and destination (see FIG.4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 






/David J. Huisman/Primary Examiner, Art Unit 2183